Title: From George Washington to Webster & Son, 15 July 1772
From: Washington, George
To: Webster & Son



Memm
[July 15th 1772]

The Inclos’d new Watch Key, is one of the 3 wch were sent me last year by Webster & Son in consequence of my desiring them to be very neat—the other two are exactly like it, & chargd at 1/6 each, when I could have bought as many as I pleasd in the Shops here (rather neater) at 6d. or 7½ a piece this Cy. I again wish to have two very different from this Common sort—to be of the size of the old one, & one of them to work like it, the other

as the new one; but both to be of the best kind, & much handsomer and neater than either.

G. W——n

